DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 04 October 2022, claims 1-16 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 10 recite a method comprising: 
receiving in real-time any portion of a human-language-drafted essay from a user;
receiving one or more rules expressing the assignment goal for an essay;
matching one or more rules with the context of the essay portion;
applying an algorithm expressing the matched set of rules weighted by importance to said assignment goal for an essay type by performing context analysis of said human-language-drafted essay portion; 
utilizing said set of weighted rules to dynamically assess the context of the dynamically drafted essay portion;
preparing guidance for said essay portion for context improvement of said essay portion and/or feedback on correctly following said selected rules; and
displaying said essay portion context guidance to the user, where the content of said one or more writing prompts is based upon deviance from or adherence to pre-configured values established in the at least one or more rules as selected;
said user drafting a human-language-drafted essay portion incorporating updated material corresponding to said essay portion context guidance for continuing feedback and guidance in real-time. 
The limitations of receiving an essay and rules, matching rules, applying an algorithm utilizing a set of weighted rules, preparing and displaying guidance, and drafting an updated essay portion, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting receiving the essay from a “user device” in claims 1 and 10, and a server having a data processor to perform the claimed steps in claim 10, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “user device”, “server” and “processor” language, “receiving”, “matching”, “applying”, “utilizing”, “preparing”, “displaying” and “drafting” in the context of these claims encompasses a user manually following these steps for analyzing and evaluating the essay portion and sending the results to the author. Similarly, the limitation of receiving an essay portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite receiving the essay from a user device, and using a processor to perform the analyzing/assessing steps. Receiving an essay from a user device constitutes no more than adding insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. Furthermore, the claimed processor in claim 10 is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of applying an algorithm and analyzing an essay in view of a set of rules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, receiving an essay from a user device constitutes no more than adding insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering (see MPEP 2106.05(g)). The claims are not patent eligible.
Dependent claims 2-9 and 11-16 are also rejected because they recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional limitations of the abstract idea itself, such as the type of essay, weighting, reinforcing the user, and providing feedback, and therefore do not recite significantly more.

Response to Arguments
4.	Applicant's arguments filed 04 October 2022 with respect to the section 101 rejection of claims 1-16 have been fully considered but they are not persuasive. 
	Regarding Step 2A, Prong 1, Applicant does not argue that the claims are directed to an abstract idea.
	Regarding Step 2A, Prong 2, Applicant argues that the claims recite a technology improvement in the manner in which rules for adherence to the assignment goal of an essay are dynamically assessed during the drafting of an essay and how they are calculated leading to real-time feedback. Applicant states that this novel method of providing feedback to a user drafting an essay, permitting them to dynamically adjust their writing, recites an improvement that integrates the abstract idea in to a practical application. This argument is not persuasive. Any improvement as a result of this arrangement of providing real-time essay drafting feedback is to the area of essay drafting and feedback in general, which is not an improvement to a technological area. Furthermore, the technological aspects of the invention are only involved in the use of generic computer devices (a user device and a data processor) to perform the claimed abstract idea. See MPEP 2106.05(f). This mere use of a computer as tool to perform the abstract idea does not reflect an improvement to the functioning of a computer or to any other technology or technological field, and is therefore not sufficient to integrate the abstract idea into a practical application. See MPEP 2106.05(a).  
	Regarding Step 2B, Applicant similarly argues that the “additional elements” of creating of metrics, including separation score and strength of relationships between terms, is a technology innovation that represents significantly more. This argument is not persuasive. These limitations are a part of the abstract idea itself – the mere idea of creating particular metrics regarding essays and using them to provide feedback to a user drafting an essay. These do not represent a technological innovation but rather an innovation in the area of essay drafting in general, which is not a technological area. 


Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715